Notice of Pre-AIA  or AIA  Status
 	The present application 17/218,584, filed on 8/3/2021 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 	This application is a CON of US Application #16/122,728 filed on 09/05/2018 is now US PAT 10972299, US Application # 16/122,728 has US PRO application #  62/555,000 filed on 09/06/2017


DETAILED ACTION
Claims 1-22 are pending in this application.
Examiner acknowledges applicant’s preliminary amendment filed on 8/3/2021
Drawings
The Drawings filed on 8/13/2020 are acceptable for examination purpose.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Priority
Acknowledgment is made of applicant’s claim for domestic priority application
U.S. Provisional application serial number # 62/555,000 filed on 09/06/2017
 under 35 U.S.C. 119 (e)

Statutory Review under 35 USC § 101
Claims 1-10 are directed to a method and have been reviewed.
 	Claims 1-10 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
 	Claims 11-16 are directed  to One or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform have been reviewed
 	Claims 11-16 appear to be statutory, as non-transitory computer readable media storing instructions as disclosed in ¶ 0101-0104,0108, fig 1 determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions (claim says non-transitory).





 	Claims 17-22 are directed to a system and have been reviewed
 	Claims 17-22 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0104,0108 fig 1 of the applicant’s specification referring to physical processor cores













Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-22 of US Application No. 17/218,584 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,972,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/218,584
US Patent No. 10,972,299
Claim 1,11,17, A method for organizing information related to collaborative meetings within a virtual or augmented environment, comprising:
       generating a thread representing a collection of meetings that share one or more attributes;
       aggregating data for the meetings, wherein the data comprises metadata for the meetings and terms included in recordings of the meetings;
       identifying an insight associated with the meetings based at least in part upon the aggregated data; and





       outputting first information associated with the insight, wherein the first information comprises a thread summary, and the thread summary comprises a snippet or a transcript of the snippet of a corresponding recording of the recordings  

Claim 1, A method for organizing meeting content, comprising:
       generating, from a set of available meetings, a thread comprising a collection of related meetings that share one or more attributes;

        aggregating data for the related meetings, wherein the data comprises metadata for the related meetings and terms included in recordings of the related meetings, wherein aggregating the data for the related meetings under the collection further comprises merging adjacent snippets in a recording when a temporal separation between the adjacent snippets falls below a threshold;
        analyzing the aggregated data for insights associated with the related meetings; and
         outputting at least a portion of the aggregated data within a summary of the thread, wherein outputting the at least a portion of the aggregated data within the summary of the thread comprises:
        generating scores for snippets of voice activity in the recordings based on content of the snippets and contexts associated with the snippets,
       ranking the snippets based on the scores,
       selecting, based on the ranking, a subset of the snippets for inclusion in the summary, and
       outputting the selected subset of the snippets.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1 of U.S. Patent No. 10,972,299 to arrive at the claims 1-22 of the instant application 17/218,584 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1 instant application 17/218,584 identifying an insight associated with the meetings based at least in part upon the aggregated data; and outputting first information associated with the insight, wherein the first information comprises a thread summary, and the thread summary comprises a snippet or a transcript of the snippet of a corresponding recording of the recordings, while  claim 1 of U.S. Patent No. 10,972,299,  analyzing the aggregated data for insights associated with the related meetings; and outputting at least a portion of the aggregated data within a summary of the thread, wherein outputting the at least a portion of the aggregated data within the summary of the thread comprises:        generating scores for snippets of voice activity in the recordings based on content of the snippets and contexts associated with the snippets, is absent of the limitation from instant application 17/218,584 claim 1, Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before, as such claims 1,11,17 of instant application 17/218,584 are broader.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis, US Pub. No. 2018/0007100 filed on Jun,2016 in view of Jacobson et al., (hereafter Jacobson), US Pub. No. 2018/0211223 filed on Jan,2017.

As to Claim 1,11,17, Krasadakis teaches a system which including A method for organizing information related to collaborative meetings within a virtual or augmented environment, comprising: (Krasadakis: fig 1, 0013,0015 – Krasadakis teaches collaborative network where participants and/or users may attend meeting virtually supporting by the computing system with two way communication with one or more participants attending the meeting virtually)
 	“generating a thread representing a collection of meetings that share one or more attributes” (Krasadakis: 0011, line 7-8, 0025 – Krasadakis teaches automatically creating collaborative meetings, evaluating collaborative engagement using variety of factors such as goals, relevance of invitation with respective to topic in an enterprise collaborative meeting environment);
 	“aggregating data for the meetings (0028, 0033,0039,0041 Krasadakis teaches collaborative meetings with list of recommended participants, topics, maintain an ideal audience and/team while collecting various data such as calculating overall aggregated meeting contribution scores, also the prior art of Krasadakis teaches created collaborative engagement associated with topics of all meetings, and maintains aggregated meeting contribution scores);wherein the data comprises metadata for the meetings terms included in recordings of the meetings ( 0032, 0052-0054 - Krasadakis teaches collection, evaluate a variety of data associated with the collaborative meetings based on defined parameters that including identifying topics, automatically generating participants list, and meeting attributes that corresponds to collaborative meeting(s) metadata, further collaborative meetings allows to both audio and video records, it is noted that prior art of Krasadakis teaches comparing associated topics from one or more collaborative meetings that including identifying keywords associated topics may corresponds to metadata) 
	“identifying an insight associated with the meetings based at least in part upon the aggregated data” (0033-0034, fig 4-5 – Krasadakis teaches comparing collaborative topics and/or similar topics from the previous meetings, evaluating collaborative engagement, maintains related transcripts and calculates aggregated scores and applicable metrics); and
 	“outputting first information associated with the insight” (0051, fig 8, element 806,0057 – Krasadakis teaches visualization of all meeting related data including aggregated meeting contribution score, collaborative engagement metrics and like).       It is however, noted that Krasadakis does not teach “a thread summary, and the thread summary comprises a snippet or a transcript of the snippet of a corresponding recording of the recordings”.  On the other hand, Jacobson disclosed a thread summary, and the thread summary comprises a snippet or a transcript of the snippet of a corresponding recording of the recordings” (Jacobson: Abstract, fig 5-6, fig 12, 0045,0061,0072, fig 2, step 210, 0131 – Jacobson teaches generating real-time transcripts, summary reports using automated collaboration assistance functions that including collaborative meeting threads, email threads and like using machine learning system, further it is noted that Jacobson teaches generating summary report based on the summary preferences as detailed in 0072) 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention automated collaboration assistance using data processing system with machine learning engine of Jacobson et al., into enterprise collaborative meetings associated with the topics and calculating aggregated meeting contribution of Krasadakis because both Krasadakis, Jacobson are directed to collaborative meetings (Krasadakis: Abstract, fig 1; Jacobson: Abstract, fig 1A) and both are from the same field of endeavor.  Because both Krasadakis, Jacobson teaches collaborative meeting environment, it would have   been obvious to one of the ordinary skill in the art use Jacobson’s collaboration assistance commuting platform tracking various collaborative computing data such as transcript data, project data, topic data and provide summary report (Jacobson: 0130-0131), while maintaining machine learning data sets in data processing to provided improved functions of automated collaboration computing environment (Jacobson: 0110, fig 4A-4C), thereby improves quality and reliability of the enterprise collaborative meeting platform(s).







As to claim 2,12,18, the combination of  Krasadakis, Jacobson  disclosed “wherein the insight relates to at least one of an inquisitiveness, a quantitativeness, a sentiment, a topic, a theme, or an entity associated with the meetings” (Krasadakis: fig 4, 0033-0034; Jacobson: fig 5).

As to claim 3, Jacobson disclosed  “wherein the insight is identified using a machine learning model” (fig 1B, element 112c,0047).

As to claim 4,13,19, Jacobson disclosed “ wherein the snippet is selected based at least in part upon content of a portion of at least one of the recordings” (Jacobson: 0016,0058) .

As to claim 5,14,20, Jacobson disclosed  “wherein the snippet is selected based at least in part upon context associated with a portion of at least one of the recordings” (Jacobson: 0058-0059).

As to claim 6,15,21,  Krasadakis  disclosed “wherein the snippet is selected based at least in part upon a search of the aggregated data” (Krasadakis: fig 6-7, 0040-0041).

As to claim 7, Jacobson disclosed “wherein the metadata comprises at least one of a title, a location, a description, an agenda, a time, a duration, a list of participants, an inviter, an organizer, a domain name, a tag, or a label” (Jacobson: 0006, 0017,0026)
As to claim 8,16,22, Krasadakis, Jacobson disclosed “ wherein the one or more attributes are related to a group of users or a set of topics” (Krasadakis: 0020-0022; Jacobson: 0020-0021, fig 4-5),.

As to claim 9, Jacobson disclosed “ wherein the first information is displayed within a user interface of a computing device” (Jacobson : fig 5-8).

As to claim 10 Krasadakis disclosed “wherein one or more steps of the method are performed by a virtual meeting assistant” (Krasadakis: 0013).



Conclusion

The prior art made of record
				a.  	US Pub. No.  	2018/0007100
				b. 	US Pub. No. 		2018/0211223
	



		


 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure







Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.











 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154